DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 9/29/2021. Claims 1-18 are pending in this application. Claims 11-18 are new. 
Allowable Subject Matter
2.	Claims 1-18 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
the gate runner portion includes: a first gate runner disposed passing between the first end side of the semiconductor substrate and at least one of the pads in the top view; and a second gate runner disposed passing between each of at least two pads of the plurality of pads and the transistor portion in the top view, the transistor portion is also disposed in at least one of inter-pad regions each sandwiched by two pads in the top view, the gate trench portion disposed in the at least one inter-pad region is connected to the first gate runner, and the gate trench portion arranged so as to face the second gate runner in the extension direction is connected to the second gate runner, as in the context of claim 1, and 
the gate runner portion includes: a first gate runner disposed passing between the first end side of the semiconductor substrate and at least one of the pads in the top view; and a second gate runner disposed passing between at least one of the pads and the claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        10/16/21